       Case 2:18-cv-00146-GJQ-MV ECF No. 14 filed 04/12/19 PageID.52 Page 1 of 3




1                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
2

3
     RACHEL STENGARD,                                )
4                                                    ) Case No.: 2:18-cv-00146
                    Plaintiffs,                      )
5                                                    )
            v.                                       ) Honorable Judge Gordon J. Quist
6                                                    ) Magistrate Judge Maartan Vermaat
                                                     )
7                                                    )
     CAPITAL ONE BANK (USA) N.A.,                    )
8                                                    )
                    Defendant.                       )
9                                                    )
                                                     )
10                                                   )

11

12                                     NOTICE OF SETTLEMENT
13          Plaintiff RACHEL STENGARD notifies this Court that Plaintiff and Defendant CAPITAL
14
     ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the
15
     process of completing the final settlement documents and filing the appropriate dismissal
16
     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
17
     related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
18
                                  Respectfully submitted the 12th day of April 2019.
19

20
                                                           By: /s/ Alyson Dykes
                                                           Alyson Dykes
21
                                                           The Law Offices of Jeffrey Lohman, P.C.
22                                                         4740 Green River Road, Suite 310
                                                           Corona, CA 92880
23                                                         T: (657) 500-4317
                                                           F: (657) 227-0270
24                                                         E: AlysonD@jolohman.com

25
                                                    -1-


                                        NOTICE OF SETTLEMENT
     Case 2:18-cv-00146-GJQ-MV ECF No. 14 filed 04/12/19 PageID.53 Page 2 of 3



                                             Attorney for Plaintiff, RACHEL
1                                            STENGARD
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                       -2-


                             NOTICE OF SETTLEMENT
       Case 2:18-cv-00146-GJQ-MV ECF No. 14 filed 04/12/19 PageID.54 Page 3 of 3




1

2
                                   CERTIFICATE OF SERVICE
3
            I certify that on April 12, 2019 I filed Plaintiff RACHEL STENGARD’s Notice of
4
     Settlement using the CM/ECF system, which will provide notice to the following:
5

6
     Erin L. Hoffman (0077946)
7
     FAEGRE BAKER DANIELS LLP
8
     2200 Wells Fargo Center
     90 S. 7th Street
9    Minneapolis, MN 55402
     Tel: (612) 766-7000
10   Email:erin.hoffman@faegrebd.com
     ATTORNEY TO BE NOTICED
11

12

13
                                                       By: /s/ Alyson Dykes
14
                                                       Alyson Dykes
15
                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                       4740 Green River Road, Suite 310
16                                                     Corona, CA 92880
                                                       T: (657) 500-4317
17                                                     F: (657) 227-0270
                                                       E: AlysonD@jolohman.com
18                                                     Attorney for Plaintiff, RACHEL
                                                       STENGARD
19

20

21

22

23

24

25
                                                 -3-


                                     NOTICE OF SETTLEMENT
